Case 3:20-cv-01455-TAD-KDM Document 44 Filed 02/09/21 Page 1 of 3 PageID #: 592



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


  CHAMBLESS ENTERPRISES LLC, et al.,

      Plaintiffs,                                      Case No. 3:20-cv-1455

          v.                                             Judge Terry A. Doughty

  CENTERS FOR DISEASE CONTROL AND                        Magistrate Judge Karen L. Hayes
  PREVENTION, et al.,

      Defendants.


                            DEFENDANTS’ MOTION TO STAY
                    DISTRICT COURT PROCEEDINGS PENDING APPEAL

         Defendants respectfully request that the Court stay further proceedings in this case pending

 Plaintiffs’ appeal of the denial of their motion for a preliminary injunction. See Chambless Enters. LLC

 v. Wolensky, No. 21-30037 (5th Cir.). As explained in the attached memorandum, conducting further

 proceedings in this Court while overlapping issues are under consideration by the U.S. Court of

 Appeals for the Fifth Circuit would result in largely duplicative parallel proceedings and create the risk

 of inconsistent decisions. Conversely, a stay of proceedings would promote efficiency, conserve

 judicial and party resources, and permit the parties and the Court to receive the benefit of the Fifth

 Circuit’s reasoning in any further proceedings. Accordingly, this Court should exercise its discretion

 to temporarily stay district court proceedings during the pendency of the Fifth Circuit appeal.


 Dated: February 9, 2020                                  Respectfully submitted,

                                                          BRIAN M. BOYNTON
                                                          Acting Assistant Attorney General

                                                          ERIC BECKENHAUER
                                                          Assistant Director, Federal Programs Branch
Case 3:20-cv-01455-TAD-KDM Document 44 Filed 02/09/21 Page 2 of 3 PageID #: 593



                                          /s/ Steven A. Myers
                                          STEVEN A. MYERS
                                          Senior Trial Counsel (NY Bar No. 4823043)
                                          LESLIE COOPER VIGEN
                                          Trial Attorney (DC Bar No. 1019782)
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, DC 20005
                                          Tel: (202) 305-8648
                                          Fax: (202) 616-8470
                                          E-mail: Steven.A.Myers@usdoj.gov

                                          Counsel for Defendants
Case 3:20-cv-01455-TAD-KDM Document 44 Filed 02/09/21 Page 3 of 3 PageID #: 594



                               CERTIFICATE OF CONFERENCE

         I hereby certify that I consulted with counsel for Plaintiffs regarding this motion to stay

 district court proceedings pending appeal. Plaintiffs oppose this request.


 Dated: February 9, 2021


                                                      /s/ Steven A. Myers




                                   CERTIFICATE OF SERVICE

         I hereby certify I served this document today by filing it using the Court’s CM/ECF system,

 which will automatically notify all counsel of record.


 Dated: February 9, 2021


                                                      /s/ Steven A. Myers
